OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, defendant’s statement to Assistant District Attorney Friedman suppressed and a new trial ordered.
It being undisputed that defendant’s second statement was made in custody after he had requested the assistance of counsel, suppression of that statement is required (People v Cunningham, 49 NY2d 203). In the circumstances here presented, reception of that tainted statement into evidence cannot be deemed harmless error (see People v Garofolo, 46 *885NY2d 592). We have examined defendant’s remaining contentions and find them to be without merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.